         Case 1:18-cv-08472-PKC Document 175 Filed 05/27/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                   Case No. 1:18-cv-08472 (PKC)
 IN RE HUDSON’S BAY COMPANY DATA
 SECURITY INCIDENT CONSUMER
 LITIGATION


              PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY
                  APPROVAL OF CLASS ACTION SETTLEMENT

       Plaintiffs in the above-captioned action (“Plaintiffs”), by and through their attorneys,

respectfully move this Court for an Order preliminarily approving the proposed class action

settlement (“Settlement”), approving the form of notice, and scheduling the Final Approval

Hearing as set forth in the Settlement Agreement attached as Exhibit A to the Joint Declaration of

Janine L. Pollack and Timothy J. Peter (“Joint Declaration”). Specifically, Plaintiffs ask that the

Court enter the proposed Order, thereby

       1.     granting Preliminary Approval of the Settlement;

       2.     approving the proposed Notice Program;

       3.     appointing Analytics LLP as Settlement Administrator and directing it to

commence the Notice Program;

       4.     conditionally certifying the proposed Settlement Class for the purposes of

Settlement;

       5.     appointing Plaintiffs as Class Representatives for the Settlement Class and Timothy

J. Peter of Faruqi & Faruqi, LLP and Janine L. Pollack of Calcaterra Pollack LLP as Class Counsel

for the Settlement Class; and

       6.     scheduling a Final Approval Hearing.

In support of this Unopposed Motion, Plaintiffs rely on the attached Memorandum of Law, the
           Case 1:18-cv-08472-PKC Document 175 Filed 05/27/21 Page 2 of 5




Joint Declaration and its supporting exhibits, all documents filed therewith, and the arguments of

counsel.

DATED: May 27, 2020                                 /s/ Timothy J. Peter
                                                    Timothy J. Peter

                                                    FARUQI & FARUQI, LLP
                                                    1617 JFK Boulevard, Ste. 1550
                                                    Philadelphia, PA 19103
                                                    Tel: (215) 277-5770
                                                    Fax: (215) 277-5771
                                                    tpeter@faruqilaw.com

                                                    Janine L. Pollack
                                                    Michael Liskow
                                                    CALCATERRA POLLACK LLP
                                                    1140 Avenue of the Americas, 9th Floor
                                                    New York, NY 10036-5803
                                                    Tel: (212) 899-1761
                                                    Fax: (332) 206-2073
                                                    jpollack@calcaterrapollack.com
                                                    mliskow@calcaterrapollack.com

                                                    Interim Co-Lead Counsel for
                                                    Plaintiffs and the Class


                                                    Charles J. Hecht
                                                    BALESTRIERE FARIELLO LLP
                                                    225 Broadway, 29th Floor
                                                    New York, New York 10007
                                                    Tel.: (212) 374-5400
                                                    Fax: (212) 208-2613
                                                    charles.hecht@balestrierefariello.com

                                                    Anthony Parkhill
                                                    BARNOW AND ASSOCIATES, P.C.
                                                    One North LaSalle Street, Suite 4600
                                                    Chicago, IL 60602
                                                    Tel: (312) 621-2000
                                                    Fax: (312) 641-5504
                                                    a.parkhill@barnowlaw.com




                                                2
Case 1:18-cv-08472-PKC Document 175 Filed 05/27/21 Page 3 of 5




                                  Melissa R. Emert
                                  KANTROWITZ, GOLDHAMER &
                                  GRAIFMAN, P.C.
                                  747 Chestnut Ridge Road, Suite 200
                                  Chestnut Ridge, NY 10977
                                  Tel: (866) 896-0935
                                  memert@kgglaw.com

                                  Charles E. Schaffer
                                  LEVIN SEDRAN & BERMAN, LLP
                                  510 Walnut Street, Suite 500
                                  Philadelphia, PA 19106
                                  Tel: (215) 592-1500
                                  Fax: (215) 592-4663
                                  cschaffer@lfsblaw.com

                                  Jeffrey S. Goldenberg
                                  GOLDENBERG SCHNEIDER, LPA
                                  One West Fourth Street, 18th Floor
                                  Cincinnati, OH 45202
                                  Tel: (513) 345-8297
                                  Fax: (513) 345-8294
                                  jgoldenberg@gs-legal.com

                                  Gary Mason
                                  MASON LIETZ & KLINGER, LLP
                                  5101 Wisconsin Avenue NW
                                  Suite 305
                                  Washington, DC 20016
                                  Tel: (202) 640-1168
                                  Fax: (202) 429-2294
                                  gmason@masonllp.com

                                  Laurence D. King
                                  KAPLAN FOX & KILSHEIMER LLP
                                  850 Third Avenue
                                  New York, New York 10022
                                  Tel: (212) 687-1980
                                  Fax: (212) 687 7714
                                  lking@kaplanfox.com

                                  John A. Yanchunis
                                  Ryan Mcgee
                                  MORGAN & MORGAN
                                  COMPLEX LITIGATIO GROUP
                                  201 N. Franklin Street, 7th Floor

                              3
Case 1:18-cv-08472-PKC Document 175 Filed 05/27/21 Page 4 of 5




                                  Tampa, Florida 33602
                                  Tel.: (813) 223-5505
                                  Fax: (813) 222-4736
                                  jyanchunis@forthepeople.com
                                  rmcgee@forthepeople.com

                                  Jean Sutton Martin
                                  MORGAN & MORGAN
                                  COMPLEX LITIGATION GROUP
                                  2018 Eastwood Road Suite 225
                                  Wilmington, NC 28403
                                  Tel: (813) 559-4908
                                  Fax: (813) 222-4795
                                  jeanmartin@forthepeople.com

                                  Mark Rifkin
                                  WOLF HALDENSTEIN ADLER
                                  FREEMAN & HERZ LLP
                                  270 Madison Avenue
                                  New York, New York 10016
                                  Tel: (212) 545-4600
                                  Fax: (212) 686-0114
                                  rifkin@whafh.com

                                  Lynda J. Grant
                                  THE GRANT LAW FIRM, PLLC
                                  521 Fifth Avenue, 17th Floor
                                  New York, NY 10175
                                  Tel: (212) 292-4441
                                  Fax: (212) 292-4442
                                  lgrant@grantfirm.com

                                  Ralph N. Sianni
                                  ANDERSON SLEATER SIANNI, LLC
                                  2 Mill Road
                                  Suite 202
                                  Wilmington, DE 19806
                                  Tel: (302) 510-8528
                                  Fax: (302) 595-9321
                                  rsianni@andersensleater.com

                                  Kevin H. Sharp
                                  SANFORD HEISLER SHARP, LLP
                                  611 Commerce Street
                                  Suite 3100
                                  Nashville, TN 37203

                              4
Case 1:18-cv-08472-PKC Document 175 Filed 05/27/21 Page 5 of 5




                                  Tel: (615) 434-7000
                                  Fax: (615) 434-7020
                                  ksharp@sanfordheisler.com

                                  Aaron Brody
                                  STULL, STULL & BRODY
                                  6 East 45th Street
                                  Fifth Floor
                                  New York, New York 10017
                                  Tel: (212) 687-7230
                                  abrody@ssbny.com

                                  Jason P. Sultzer
                                  THE SULTZER LAW GROUP, P.C.
                                  85 Civic Center Plaza,
                                  Suite 200
                                  Poughkeepsie, NY 12601
                                  Tel: (845) 244-5595
                                  Fax: (888) 749-7747
                                  sultzerj@thesultzerlawgroup.com

                                  Counsel for Plaintiffs and the Class




                              5
